  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                Page 1 of 34 PageID 672



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BISOUS BISOUS LLC,

                       Plaintiff,

               v.                                Case No. 3:21-cv-01614-B

THE CLE GROUP, LLC,                              DEMAND FOR JURY TRIAL
BISOU UPTOWN MANAGER, LLC, and
JOHN DOES 1–10,

                       Defendants.



  FIRST AMENDED COMPLAINT FOR WILLFUL TRADEMARK INFRINGEMENT
                    AND UNFAIR COMPETITION

       This is an action for willful trademark infringement and unfair competition under the

federal Lanham Act and Texas common law. Bisous Bisous LLC (“Bisous Bisous” or “Plaintiff”),

through its attorneys, brings this action to stop the irreparable damage caused by the willful and

ongoing infringement of the BISOUS BISOUS trade name and trademark by The Cle Group, LLC

(“CLE”), Bisou Uptown Manager, LLC (“Bisou”), and John Does 1–10 (together, CLE, Bisou,

and Does 1–10 are referred to as “Defendants”). Bisous Bisous seeks temporary and permanent

injunctive relief and all other remedies available under the law. Based upon its own knowledge as

to its actions and upon information and belief as to all other persons and events, Bisous Bisous

respectfully alleges as follows:

                                    NATURE OF THIS ACTION

       1.      Bisous Bisous (pronounced /bi-zu - bi-zu/), heralded as the “Best Bakery” in Dallas

by the Dallas Observer, has been a mainstay in Dallas for nearly a decade. The BISOUS BISOUS
    Case 3:21-cv-01614-B Document 26 Filed 07/29/21              Page 2 of 34 PageID 673



pâtisserie is well known and highly-regarded for serving up macarons, eclairs, and a variety of

other sweet treats to dessert-seeking patrons.

       2.       Despite Bisous Bisous’ long use of BISOUS and prominence in Dallas—or

perhaps because of it—Defendants, one of which is a “notorious” hospitality group from Houston

that made headlines for flouting Covid restrictions at the height of the pandemic—opened the

BISOU restaurant on July 7 and have been actively promoting it.1 Defendants are well aware of

Bisous Bisous and its longstanding rights in BISOUS BISOUS. Through their counsel they were

advised repeatedly that opening a restaurant named BISOU in Dallas would be an infringement of

Bisous Bisous’ trademark rights. The parties’ eateries are located a mere mile away from each

other on McKinney Avenue and both appear on Google Maps from a search of “bisous” or bisou”:




       3.      In the short time following the opening of BISOU—two days—negative publicity

about the quality of its food, poor service, and mistreatment of employees bombarded the internet.




1
 Amy McCarthy, A Notorious Houston Hospitality Group Has a New Restaurant in the Works for
Uptown Dallas - Cle Group made headlines for flouting COVID-19 rules in Houston at the height
of the pandemic. Now it’s expanding to Dallas, EATER Dallas, Mar. 25, 2021, available at:
https://dallas.eater.com/2021/3/25/22350266/dallas-bisou-restaurant-opening-uptown-cle-group-
houston-expansion.


                                                 2
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                Page 3 of 34 PageID 674



However, all of this negativity was misdirected at BISOUS BISOUS, wreaking havoc on this

family-run business and immediately and irreparably damaging its hard-earned reputation. See the

following examples of misdirected reviews on Google:




       4.     In light of Defendants’ use of a confusing similar name, there have been additional

occurrences of actual confusion between the parties including a misdirected delivery of thousands

of dollars of supplies to BISOUS BISOUS, a prospective employee of BISOU mistakenly showing

up for his interview at BISOUS BISOUS, and—in just a single day—about a dozen misplaced

calls to BISOUS BISOUS by people seeking reservations at and information about BISOU. Even

after BISOUS BISOUS filed this lawsuit and the media has written about the misdirected reviews,

consumers have mistakenly called and continue to mistakenly call BISOUS BISOUS looking for



                                               3
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 4 of 34 PageID 675



BISOU as recently as yesterday. It is likely that Defendants are aware of additional incidents of

confusion.

       5.      Defendants’ use of the confusingly similar name BISOU for overlapping services

is willful, in reckless disregard for Bisous Bisous’ incontestable trademark rights, and is causing

irreparable harm to the well-established goodwill and reputation of Bisous Bisous and its BISOUS

BISOUS name and mark. As a result, Bisous Bisous has been forced to protect its interests and

cease the damage caused by Defendants by seeking relief in this Court.

                                            PARTIES

       6.      Bisous Bisous is a Texas limited liability company with its principal place of

business in this District, at 3700 McKinney Avenue, Suite 150, Dallas, Texas 75204.

       7.      CLE is a Texas limited liability company with its principal place of business at

6767 Portwest Dr, Ste 120, Houston, TX 77024.

       8.      Bisou is a limited liability company with its principal place of business in this

District at 2619 McKinney Avenue, Suite 120, Dallas, TX 75204, and a registered office at 1225

North Loop West, Suite 640, Houston, TX 77008.

       9.      Bisous Bisous believes that other individuals or entities are working together and

in concert with CLE and Bisou and may also be responsible for the events and occurrences

described herein, including the infringing use of BISOU in Dallas and Houston. Bisous Bisous is

aware of at least the following active entities that (i) contain the term “BISOU” in their name, (ii)

are registered to do business in Texas, and (iii) are associated with the same address(es) and/or

registered agent as Bisou or CLE (including the attorney who represents CLE and filed CLE’s

trademark application for BISOU CONTINENTAL): Bisou General Partner, LLC; Bisou GP

Manager, LLC; Bisou LP Holdings, LLC; Bisou River Oaks District, LP; and Bisou Uptown, LLC.

Due to the nature of Defendants and their business practices, the true names, involvement, and


                                                 4
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                    Page 5 of 34 PageID 676



capacities, whether individual, corporate, associated, or otherwise, of these entities and of

additional individuals and/or entities responsible for the events and occurrences described herein

are presently unknown to Bisous Bisous. Therefore, Bisous Bisous sues these defendants through

the fictitious names John Does 1 through 10 and will seek leave to amend this First Amended

Complaint as appropriate when such information becomes available

                                 JURISDICTION AND VENUE

       10.     The Court has subject matter jurisdiction over this action, pursuant to Section 39(a)

of the Lanham Act, 15 U.S.C. § 1121(a), and Sections 1131 (federal question jurisdiction), 1338(a)

(trademark infringement), 1338(b) (unfair competition), and 1367(a) (supplemental jurisdiction

over state law claims) of the Judicial Code, 28 U.S.C. §§ 1331, 1338(a), 1338(b), and 1367(a).

       11.     The Court has personal jurisdiction over CLE because it renders and advertises

services to consumers in Texas, is registered in Texas, maintains a registered agent for service of

process in Texas, regularly does business in the state, purposefully directs its business activities

toward Texas residents, and derives substantial revenue from its services used or consumed in

Texas. CLE further promotes Bisou’s services under the infringing BISOU designation to Texas

residents.

       12.     The Court has personal jurisdiction over Bisou because it advertises, offers for sale

and/or sells its services to consumers in Texas, including at BISOU at 2619 McKinney Avenue in

Dallas, is registered in Texas, maintains a registered agent for service of process in Texas, regularly

does business in the state, purposefully directs its business activities toward Texas residents, and

derives substantial revenue from its services used or consumed in Texas. Bisou further promotes

its services under the infringing BISOU designation to Texas residents.

       13.     Venue is proper in this District under 28 U.S.C. § 1391. A substantial portion of

the events that give rise to this action occurred in this District, including at the restaurant BISOU


                                                  5
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 6 of 34 PageID 677



located at 2619 McKinney Avenue, Suite 120, Dallas, Texas 75204, and Defendants are subject to

personal jurisdiction in Texas.

                                  FACTUAL BACKGROUND

                                       BISOUS BISOUS

       14.     Bisous Bisous is a family-owned pâtisserie located in the heart of Uptown Dallas.

Long a fixture at the White Rock Local Market in Dallas since at least as early as 2012, Bisous

Bisous opened its own retail shop and bakery—under the BISOUS BISOUS name—in 2015 on

McKinney Avenue. It quickly gained a devout following due to the talent of its owner, Le Cordon

Bleu College of Culinary Arts trained pastry chef Andrea Meyer.




       15.     Chef Meyer was the CultureMap TasteMaker Award’s “2019 Pastry Chef of the

Year.” She has been invited to culinary events such as Taste of Dallas, Park and Palate, and Chefs

for Farmer and featured in promotional material for these events as the chef of BISOUS BISOUS

pâtisserie. For nearly a decade, Chef Meyer has been serving a variety of pastries and desserts

under the BISOUS BISOUS word and design marks:




                                                6
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                Page 7 of 34 PageID 678




       16.     Bisous Bisous specializes in a large variety of French-style pastries made from

scratch daily from the finest ingredients, including its signature French macarons, cruffins,

croissants, tarts, éclairs, and custom-made cakes. Bisous Bisous also offers culinary classes

(suspended for Covid), sells its products in multiple locations through its mobile food truck, and

operates an off-site kitchen for its wholesale business.

       17.      Bisous Bisous’ high-quality products and services and the popularity of the

BISOUS BISOUS brand is apparent from the numerous awards and recognitions that it has


                                                 7
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 8 of 34 PageID 679



received over the years. For example, BISOUS BISOUS was chosen in 2017 as the “Best Bakery”

in Dallas by the Dallas Observer and continues to hold that title on the Observer’s “Best of Dallas”

list. It is on USA Today’s “10Best” list as one of the top ten bakeries in Dallas. It was selected as

the “Best Bakery for Sweets” in 2015 by D Magazine and was D Magazine’s “Reader’s Choice”

for “Best Bakery for Sweets” in 2016.

       18.      BISOUS BISOUS has also been the subject of numerous unsolicited media

articles. EATER Dallas writes about BISOUS BISOUS in articles titled “10 Places to Indulge in

Dallas’s Finest Macarons” (2015), “Where to Find the Best Pies in DFW” (2017), and “17

Excellent Options for Father’s Day Takeout” (2020), and Thrillist slates BISOUS BISOUS as one

of “The Best Ice Cream Shops in Dallas” (2020).

       19.      Chef Meyer and her BISOUS BISOUS bakery and branded desserts have also

been the subject of numerous articles and interviews, including in news sources such as The Daily

Meal (2015), Shoutout DFW (2020), the Dallas Observer (2014, 2015, 2019), and Central Track

(2017). In January 2017, Chef Meyer was featured in a cover article for Bake magazine, a national

publication for members of the baking industry. The article, which referred to BISOUS BISOUS

as “BISOUS,” noted that “the patisserie is widely regarded for having the best French macarons

in Dallas” and that Chef Meyer “has successfully earned a name for her pastry shop as a local

favorite in a highly competitive marketplace.”




                                                 8
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21         Page 9 of 34 PageID 680




      20.     In December 2019, Chef Meyer appeared on Fox 4 KDFW’s Good Day program

to feature BISOUS BISOUS’ chocolate peppermint parfait, and again in February 2020 in

celebration of the Fifth Anniversary of BISOUS BISOUS on McKinney Avenue:




                                           9
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                Page 10 of 34 PageID 681




       21.       Bisous Bisous advertises its BISOUS BISOUS bakery and products through a

variety of media outlets across the country, including via its website, at <bisous-bisous.com>, and

social media such as Facebook and Instagram, where Bisous Bisous has nearly 18,000 followers.

While much of the promotion of BISOUS BISOUS comes from word of mouth, Bisous Bisous

also invests in advertising/marketing its business using the BISOUS BISOUS word and design

marks. Its exceptional products, promotional efforts, and growing fan base are all reflected in its

increasing sales and revenue.

       22.       In addition to its common law trademark rights in the BISOUS BISOUS word and

design marks, Bisous Bisous owns the following federal trademark registrations, some of which

are incontestable:

                BISOUS BISOUS, Reg. No. 4,811,207, covering “bakery goods, excluding solid
                 chocolate” in Class 30;
                BISOUS BISOUS, Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;
                BISOUS BISOUS, Reg. No. 5,120,606, covering “café and restaurant services” in
                 Class 43;




                                                10
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 11 of 34 PageID 682



                BISOUS BISOUS PÂTISSERIE [& Design], Reg. No. 4,811,208, covering
                 “bakery goods excluding solid chocolate” in Class 30;
                BISOUS BISOUS PÂTISSERIE [& Design], Reg. No. 5,106,226, covering
                 “retail bakery shop” in Class 35;
                BISOUS BISOUS PÂTISSERIE [& Design], Reg. No. 5,106,227, covering “café
                 and restaurant services” in Class 43.
Together, Bisous Bisous’ common law rights and U.S. federal trademark registrations for the

above marks are referenced herein as the “BISOUS Marks.”

       23.       As a result of Bisous Bisous’ considerable investment of time, energy, and

resources in the advertising and promotion of its products and services provided under BISOUS

BISOUS, the BISOUS BISOUS name and marks have become well-known to the public and trade

as identifying and distinguishing Bisous Bisous as the source of the high quality goods and services

in connection with which the mark is used. The BISOUS BISOUS trademarks serve as unique

source identifiers for Bisous Bisous’ premium desserts and bakery services. The BISOUS BISOUS

name and mark represent considerable goodwill of great value to Bisous Bisous. That goodwill

has already suffered from CLE’s unlawful use of BISOU. The damage to Bisous Bisous’ trademark

rights and high quality reputation is irreparable.

                  CLE’s Controversial Business Practices and Poor Reputation

       24.       CLE is a Houston-based hospitality group that represents the nightclubs “Clé Day

& Night,” “Spire,” and “Heart,” restaurant “Kiss,” and the infringing BISOU restaurants in both

Houston and Dallas, which are owned and operated by Bisou and Does 1–10. CLE claims to

represent the “best” in Houston hospitality, but its business practices have earned it a poor

reputation instead.

       25.       Defendants’ nightclubs and restaurants are known for their crowded parties and

“Instagram-able” scene more than the quality of their food or services.


                                                     11
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 12 of 34 PageID 683



       26.     Since its opening in late 2018, and particularly in the last two years, the BISOU

restaurant in Houston has been criticized by its customers, state regulators, and the industry. Below

are just a few examples and excerpts of consumer reviews from BISOU Houston’s pages on Yelp,

Google, and Trip Advisor.

       27.     Comments about BISOU Houston’s “extremely underwhelming” food include

reports of food poisoning and vermin:




       28.     Customers have described experiencing unfair, discriminatory treatment and rude

service by the staff and management at BISOU Houston:




                                                 12
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21               Page 13 of 34 PageID 684




       29.    In the last year and a half, BISOU Houston has been plagued with negative reviews

recounting its disregard for Covid safety precautions. As shown in the representative reviews and


                                               13
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 14 of 34 PageID 685



excerpts below, several customers complained about BISOU’s management flouting safety

ordinances and that its practices even led to a “super spreader” event:




       30.     As Covid-19 cases continued to increase in the summer of 2020 in the State of

Texas, CLE’s venues openly disobeyed the capacity limits and social distancing requirements

imposed for the public’s health and safety and continued to do so through 2021. Videos and images

of crowded and largely mask-less gatherings at CLE’s venues, including scenes of the crowded

bar at BISOU Houston, an over-capacity pool party at Clé, and a concert at Spire went “viral” on



                                                14
    Case 3:21-cv-01614-B Document 26 Filed 07/29/21              Page 15 of 34 PageID 686



social media and prompted government officials to take action. Such violations earned Spire one

of the first spots on the Houston mayor’s “Wall of Shame,” a collection of Houston establishments

that failed to follow Covid guidelines, just as the mayor reported a record high of new coronavirus

cases and additional deaths.

         31.    As reported by the online publication EATER Dallas,2 when the spread of Covid-

19 led Texas Governor Greg Abbott to walk back his plans to reopen bars at limited capacity in

the summer of 2020, CLE’s venues continued to host crowded parties under a loophole in the

Governor’s executive order that allowed them to stay open as “reception halls.” Members of the

industry who were respecting government guidelines took to social media to express their

disappointment with Defendants’ irresponsible actions, which were “doing untold damage to our

community and industries.”3

         32.    In the past year and a half, the Texas Alcoholic Beverage Commission has

repeatedly suspended the liquor license at several of CLE’s venues, including at BISOU Houston.

Most recently, in June 2021, the liquor license at Clé was suspended for a third time—this time

due to a deadly shooting at the nightclub.

                   Defendants’ Willful Infringement of the BISOUS Marks

         33.    In January 2021, Bisous Bisous learned about CLE’s intentions to open another

restaurant under the infringing name BISOU in Dallas and promptly notified CLE of its

longstanding trademark rights in the BISOUS Marks. Bisous Bisous objected to CLE’s further

infringement and requested that CLE cease use of the BISOU mark due to the inevitable confusion

and damages that would result from CLE’s use of a nearly identical mark in connection with a




2
    See supra n.1.
3
    https://www.facebook.com/sean.beck.1232/posts/10221061428778287.


                                                15
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 16 of 34 PageID 687



restaurant selling identical goods and services to those sold by Bisous Bisous under the BISOUS

Marks just one mile from BISOUS BISOUS.

       34.     Despite admitting that BISOUS BISOUS is recognized in the Dallas, Texas area

and that BISOU offers pastries just like BISOUS BISOUS does, Defendants forged ahead with its

plans to expand to Dallas.

       35.     On March 1, 2021, and notwithstanding its actual knowledge of Bisous Bisous’

longstanding rights in and federal registrations for the BISOUS Marks, CLE filed U.S. trademark

application Serial No. 90552573 for the mark BISOU CONTINENTAL for “[a]rranging and

conducting nightclub entertainment events” in International Class 41 and “[r]estaurant and bar

services, including restaurant carryout services” in International Class 43.

       36.     In or around March 2021, the press began writing about CLE’s forthcoming

opening of BISOU in Dallas. At least one such article, titled “A Notorious Houston Hospitality

Group Has a New Restaurant in the Works for Uptown Dallas” and published by EATER Dallas,

discussed CLE’s history of liquor license suspensions and packed-out parties during the pandemic.

       37.     While Bisous Bisous continued to object to CLE’s use of BISOU, CLE simply

ignored Bisous Bisous’ concerns. Instead, Bisou opened BISOU in Dallas, publicized the opening

of BISOU in Dallas on social media using the infringing handle @bisoudtx and name “Bisou

Dallas” on Instagram and Facebook, as well as the domain name <bisoudallas.com>, and continues

to advertise and manage BISOU Dallas and render restaurant services under the infringing mark

BISOU:




                                                 16
 Case 3:21-cv-01614-B Document 26 Filed 07/29/21             Page 17 of 34 PageID 688



Instagram                                              Facebook




       38.    As shown above, Bisou frequently displays the name of its Dallas restaurant as

BISOU alone. Defendants also refer to the Houston restaurant as BISOU alone.

       39.    CLE also advertises and promotes BISOU on its website and social media accounts

such as LinkedIn and Instagram:




                                             17
    Case 3:21-cv-01614-B Document 26 Filed 07/29/21        Page 18 of 34 PageID 689




                                                                                  4




                                                                              5




4
    https://www.linkedin.com/company/clegrouphtx/about/.
5
    https://clegrouphtx.com/bisou-restaurant-houston/.


                                              18
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21               Page 19 of 34 PageID 690



       40.     Defendants’ use of BISOU presents a high likelihood of confusion because the

mark is virtually identical to the BISOUS Marks and is used in connection with restaurant services

and food products.

       41.     Like BISOUS BISOUS, BISOU Houston’s French-inspired menu features pastries

and desserts, as shown on CLE’s website at https://bisourestaurant.com/dessert/.

       42.     The BISOU Dallas menu is also French-inspired. Upon information and belief,

BISOU Dallas also offers a separate dessert menu similar to BISOU Houston and will soon begin

serving brunch, including pastries.

       43.     Bisous Bisous began experiencing actual confusion due to Defendants’ use of

BISOU even before the restaurant opened for business. About one month before BISOU’s

opening, an individual mistakenly showed up at BISOUS BISOUS for an employee interview

when, on information and belief, he was seeking to interview at BISOU.

       44.     One week prior to the opening of BISOU, a carrier mistakenly delivered a large set

of supplies intended for BISOU to BISOUS BISOUS. The delivery was addressed to “BISOU

UPTOWN.” The mistaken delivery, which took up a large portion of Bisous Bisous’ limited office

space, impeded its employees’ ability to work until they were able to reach someone at BISOU to

pick up the packages. Another delivery driver mistakenly called BISOUS BISOUS about a

forthcoming delivery for BISOU.

       45.     Defendants held and promoted a launch party for BISOU the night of July 7, 2021.

Upon information and belief, Defendants encouraged party-goers to share their experience on

social media using the hashtags #bisou and #bisoudallas and the location tag “Bisou Dallas.”

       46.     In light of BISOU Houston’s and CLE’s reputation, it is no surprise that CLE’s

newest restaurant by the same infringing name BISOU in Dallas quickly became known for the




                                               19
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21               Page 20 of 34 PageID 691



same poor service and quality within hours of its opening. Dozens of consumers seeking to recount

their negative experiences at BISOU’s opening left negative reviews about bad food, service, and

treatment on the Internet; however, most of these reviews were posted on BISOUS BISOUS’ pages

on Yelp and Google. Below is just a representative sample of the one-star reviews of BISOU

submitted mistakenly on the Google page for BISOUS BISOUS on July 7–8, 2021:




                                               20
 Case 3:21-cv-01614-B Document 26 Filed 07/29/21               Page 21 of 34 PageID 692



       47.    In just 24 hours, BISOUS BISOUS’ Google rating had fallen as a result of the slew

of one-star reviews intended for BISOU, but placed on BISOUS BISOUS’ page. This is

devastating for any business, and particularly a small business like BISOUS BISOUS that thrives

on word of mouth promotion and on-line reviews.

       48.    Consumers of BISOU also mistakenly selected the location tag for BISOUS

BISOUS on Instagram and Facebook when posting photos of BISOU.




                                              21
    Case 3:21-cv-01614-B Document 26 Filed 07/29/21             Page 22 of 34 PageID 693




As shown in the above-right screenshot taken from BISOUS BISOUS’ location tag page on

Instagram,6 Instagram users looking for photos of BISOUS BISOUS will see a photo of BISOU

mixed in with photos of BISOUS BISOUS.




6
    See https://www.instagram.com/explore/locations/419600349/bisous-bisous-patisserie.


                                               22
 Case 3:21-cv-01614-B Document 26 Filed 07/29/21               Page 23 of 34 PageID 694



       49.    Since BISOU Dallas’ opening, Bisous Bisous has received nearly twenty calls

intended for BISOU Dallas. Bisous Bisous’ employees and even Chef Meyer herself have had to

field calls from consumers asking questions about BISOU, including whether they can bring

balloons, what the hours are, whether they can make a reservation, and what the wait time is at

BISOU. On July 10, 2021 alone, Bisous Bisous’ bakery manager counted eleven calls intended

for BISOU. Mistaken calls have continued in the weeks following.

       50.    Since its opening and despite these clear instances of confusion, Defendants have

continued to promote BISOU on websites and social media, including Instagram, using the

standalone mark BISOU:




                                              23
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 24 of 34 PageID 695



        51.     Individuals seeking to reach BISOU continue to mistakenly call BISOUS BISOUS.

BISOUS BISOUS received two calls on July 16, one call on July 20, four calls on July 24, and

one call as recently as July 28—all seeking information about BISOU.

        52.     Bisou’s steady increase in the branding of its restaurant services and food with the

term BISOU and Defendants’ promotion of BISOU has already caused confusion and, unless

enjoined, will continue to cause confusion with the relevant public, eroding the goodwill and value

that Bisous Bisous has built in the BISOUS Marks through continuous use for nearly a decade.

                                            COUNT I
                         FEDERAL TRADEMARK INFRINGEMENT
                       (Section 32 of the Lanham Act, 15 U.S.C. § 1114(1))

        53.     Bisous Bisous re-alleges each of the allegations in the preceding paragraphs as if

fully stated herein.

        54.     As described above, Bisous Bisous owns the BISOUS Marks in connection with

bakery goods, retail bakery shop services, and café and restaurant services.

        55.     The U.S. federal trademark registrations for the BISOUS Marks—some of which

are incontestable—are in full force and effect, and Bisous Bisous owns all right, title, and interest

in them.

        56.     The BISOUS Marks are inherently distinctive and continue to acquire

distinctiveness and goodwill in the marketplace through Bisous Bisous’ use of those marks in

commerce. As a result of their widespread and continuous use, the BISOUS Marks have become

associated in the minds of consumers and the industry with Bisous Bisous. The reputation and

goodwill that it has built up in the BISOUS Marks is of great value to Bisous Bisous.




                                                 24
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 25 of 34 PageID 696



       57.     Bisous Bisous’ ownership and exclusive use in commerce of the BISOUS Marks

predates the use by CLE of the infringing BISOU mark and other confusingly similar BISOU-

formative marks.

       58.     Defendants are using the infringing mark BISOU as a source identifier in interstate

commerce in connection with the sale, offering for sale, and/or advertising of restaurant services

and food/beverage products, including at BISOU in Dallas and Houston and in promotional

materials on their websites and social media accounts.

       59.     Defendants’ use of BISOU was and is without Bisous Bisous’ consent. Such

unauthorized use by Defendants has caused confusion and mistake among consumers, and has

deceived consumers as to the origin, sponsorship, approval, or affiliation of Defendants’ goods

and services, and is likely to continue to do so, in violation of Section 32(1) of the Lanham Act,

15 U.S.C. §1114(1).

       60.     Defendants’ unlawful acts, which were committed and continue to be committed

with knowledge of Bisous Bisous’ prior, registered rights in the BISOUS Marks, are knowing,

willful, and done in bad faith.

       61.     Defendants’ acts have caused and, unless and until such acts are enjoined by this

Court pursuant to 15 U.S.C. § 1116, will continue to cause, great harm and irreparable injury to

Bisous Bisous for which Bisous Bisous has no adequate remedy at law, including undermining

consumers’ association of the BISOUS Marks with Bisous Bisous.

       62.     In light of the foregoing, Bisous Bisous is entitled to injunctive relief prohibiting

Defendants, and anyone working in concert or participation with them, from using the BISOU

mark or any other mark confusingly similar to the BISOUS Marks.




                                                25
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 26 of 34 PageID 697



        63.     Upon information and belief, Defendants have realized unjust profits, gains, and

advantages from their unlawful actions and have caused Bisous Bisous monetary damage in an

amount presently unknown but to be determined at trial.

                                              COUNT II
                               FEDERAL UNFAIR COMPETITION
                       (Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a))

        64.     Bisous Bisous re-alleges each of the allegations in the preceding paragraphs as if

fully stated herein.

        65.     As described above, Bisous Bisous owns the distinctive BISOUS Marks in

connection with bakery goods, retail bakery shop services, and café and restaurant services through

its continuous use of the marks since at least as early as 2012 in Dallas, Texas, which is well prior

to any use of BISOU by CLE.

        66.     Bisous Bisous’ common law rights in the BISOUS Marks predate CLE’s infringing

use of the BISOU mark and other confusingly similar BISOU-formative marks.

        67.     Defendants’ actions described above constitute use of a false designation of origin

which wrongfully and falsely designates the origin of their goods and services and is likely to

cause confusion or mistake and/or to deceive as to affiliation, connection, or association among

and between the parties, or as to the origin, sponsorship, or approval of their goods and services

by Bisous Bisous. As such, these actions constitute a false description or representation used in

interstate commerce in violation of Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C.

§ 1125(a)(1)(A).

        68.     Defendants’ unlawful acts, which were committed and continue to be committed

with knowledge of Bisous Bisous’ prior common law rights in the BISOUS Marks, are knowing,

willful, and done in bad faith.




                                                 26
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 27 of 34 PageID 698



        69.     Defendants’ acts have caused and, unless and until such acts are enjoined by this

Court pursuant to 15 U.S.C. § 1116, will continue to cause great harm and irreparable injury to

Bisous Bisous for which Bisous Bisous has no adequate remedy at law, including undermining

consumers’ association of the BISOUS Marks with Bisous Bisous.

        70.     In light of the foregoing, Bisous Bisous is entitled to injunctive relief prohibiting

Defendants, and anyone working in concert or participation with them from using the BISOU mark

or any other mark confusingly similar to the BISOUS Marks.

        71.     Upon information and belief, Defendants have realized unjust profits, gains, and

advantages from their unlawful actions and have caused Bisous Bisous monetary damage in an

amount presently unknown but to be determined at trial.

                                COUNT III
              TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                        UNDER TEXAS COMMON LAW

        72.     Bisous Bisous re-alleges each of the allegations in the preceding paragraphs as if

fully stated herein.

        73.     As described above, Bisous Bisous owns the distinctive BISOUS Marks in

connection with bakery goods, retail bakery shop services, and café and restaurant services through

its continuous use of the marks since at least as early as 2012 in Dallas, Texas, which is well prior

to any use of BISOU by Defendants.

        74.     Bisous Bisous’ common law rights in the BISOUS Marks predate Defendants’

infringing use of the BISOU mark and other confusingly similar BISOU-formative marks.

        75.     Defendants are using the infringing mark BISOU as a source identifier in interstate

commerce, and in the State of Texas, in connection with the sale, offering for sale, and/or




                                                 27
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 28 of 34 PageID 699



advertising of restaurant services and food/beverage products, including at BISOU Dallas and

BISOU Houston and in promotional materials on CLE’s website and social media accounts.

       76.     Defendants’ use of BISOU was and is without Bisous Bisous’ consent. Such

unauthorized use by Defendants has caused confusion and mistake among consumers in Texas,

and has deceived Texas residents as to the origin, sponsorship, approval, or affiliation of

Defendants’ goods and services, and is likely to continue to do so. As such, Defendants’ acts

constitute trademark infringement and unfair competition under Texas common law.

       77.     Defendants’ unlawful acts, which were committed and continue to be committed

with knowledge of Bisous Bisous’ prior common law rights in the BISOUS Marks—including

after acknowledging that BISOUS BISOUS is recognized in the Dallas, Texas area—are knowing,

willful, and done in bad faith.

       78.     Defendants’ acts have caused and, unless and until such acts are enjoined by this

Court, will continue to cause, great harm and irreparable injury to Bisous Bisous for which Bisous

Bisous has no adequate remedy at law, including undermining consumers’ association of the

BISOUS Marks with Bisous Bisous.

       79.     In light of the foregoing, Bisous Bisous is entitled to injunctive relief prohibiting

Defendants, and anyone working in concert or participation with them from using the BISOU mark

or any other mark confusingly similar to the BISOUS Marks.

       80.     Upon information and belief, Defendants have realized unjust profits, gains, and

advantages from their unlawful actions and have caused Bisous Bisous monetary damage in an

amount presently unknown but to be determined at trial.




                                                28
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 29 of 34 PageID 700




                                   COUNT IV
    ORDER FOR EXPRESS ABANDONMENT/REFUSAL OF CLE’S TRADEMARK
                 APPLICATION FOR BISOU CONTINENTAL
                (Section 37 of the Lanham Act, 15 U.S.C. § 1119)

        81.     Bisous Bisous re-alleges each of the allegations in the preceding paragraphs as if

fully stated herein.

        82.     This Court has the power to determine whether CLE is entitled to registration of

the mark BISOU CONTINENTAL as claimed in CLE’s trademark application Serial No.

90552573 under Section 37 of the Lanham Act, 15 U.S.C. § 1119, because this action involves

federally registered trademarks.

        83.     This action, including Bisous Bisous’ Count I under 15 U.S.C. § 1114(1), involves

the federally registered BISOUS Marks.

        84.     There is a close nexus between CLE’s trademark application Serial No. 90552573

and Bisous Bisous’ prior-registered BISOUS Marks at issue in this case. CLE seeks to register the

mark BISOU CONTINENTAL, which is confusingly similar to the BISOUS Marks, for virtually

identical goods.

        85.     In light of Bisous Bisous’ prior-used and prior-registered BISOUS Marks, CLE’s

use and proposed registration of BISOU CONTINENTAL as a trademark in commerce in

connection with the advertising, rendering, offering for sale, and/or sale of the applied-for services

in Serial No. 90552573 is likely to cause confusion, to cause mistake, and/or to deceive consumers

as to the origin, source, or affiliation of CLE’s goods.

        86.     As a result of the likelihood of confusion, Bisous Bisous will be damaged by the

registration of CLE’s trademark application Serial No. 90552573.




                                                 29
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                 Page 30 of 34 PageID 701



       87.     In light of the foregoing, registration of CLE’s Serial No. 90552573 should be

refused under 15 U.S.C. § 1052(d). Registration of CLE’s Serial No. 90552573 should also be

refused because the application was filed by CLE despite that CLE does not have—and did not

have at the time of the filing of Serial No. 90552573—a bona fide intent to use the BISOU

CONTINENTAL mark in commerce with the applied-for services by virtue of the fact that it “does

not control the determination or use of either [BISOUS] restaurant’s marks or signage.” CLE’s

application is therefore void ab initio.

       88.     Accordingly, Bisous Bisous seeks a declaration that CLE is not entitled to

registration of the mark BISOU CONTINENTAL in Serial No. 90552573, and that the Court

certify an Order to the Director of the United States Patent and Trademark Office to refuse

registration of U.S. Serial No. 90552573.

       89.     In the alternative, Bisous Bisous seeks an order from the Court directing CLE to

file with the USPTO a Request for Express Abandonment (Withdrawal) of Application for U.S.

Serial No. 90552573.

                                     PRAYER FOR RELIEF

       For these reasons, plaintiff Bisous Bisous respectfully prays that this Court enter judgment

in its favor and against Defendants as follows:

       A.      That the Court order the relief sought in the application for a temporary restraining

order and motion for preliminary injunction that will be filed by Bisous Bisous shortly after this

Complaint is filed;

       B.      That the Court enter judgment in favor of Bisous Bisous, including injunctive relief,

and against Defendants, on all claims for relief asserted in the Complaint;

       C.      That the Court enter judgment determining that Defendants willfully infringed




                                                  30
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                  Page 31 of 34 PageID 702



Bisous Bisous’ registered BISOUS Marks in violation of the Lanham Act, 15 U.S.C. § 1114;

       D.      That the Court enter judgment determining that Defendants committed willful acts

of false designation of origin through its unauthorized use of the BISOUS Marks in violation of

the Lanham Act, 15 U.S.C. § 1125(a);

       E.       That the Court enter judgment determining that Defendants willfully infringed the

BISOUS Marks and committed unfair competition under Texas common law;

       F.      That the Court grant an injunction preliminarily and permanently enjoining and

restraining Defendants, their officers, agents, servants, employees, attorneys, and all persons acting

for, by, through, or under them, or in concert with them from doing the following:

                1.      Using the term “BISOU” (or any similar or derivative term including any
                        BISOU-formative term) in association with restaurant services and food
                        and/or beverage services or products, including in advertising or
                        promotional material for the same or in domain names;
                2.      Using the term “BISOU” (or any similar or derivative term including any
                        BISOU-formative term) in any other manner that creates confusion or is
                        likely to create confusion with Bisous Bisous’ BISOUS Marks;
                3.      Using the term “BISOU” (or any similar or derivative term including any
                        BISOU-formative term) which in any way constitutes unfair competition
                        with Bisous Bisous; and
                 4.     Registering or applying to register any trademark, service mark, domain
                        name, or other source identifier or symbol of origin consisting of or
                        incorporating the term “BISOU” or any other similar or derivative term
                        that infringes or is likely to be confused with the BISOUS Marks including
                        any BISOU-formative term.

       G.      Consistent with Paragraph (F) above, that the Court order Defendants to:

                1.      Remove from display any advertisements and marketing, promotional, or
                        sales materials comprising, bearing, or displaying the term “BISOU” or
                        any similar or derivative term that infringes or is likely to be confused with
                        the BISOUS Marks including any BISOU-formative term, including from
                        all Internet webpages and social media accounts within CLE’s custody or
                        control;


                                                 31
  Case 3:21-cv-01614-B Document 26 Filed 07/29/21                   Page 32 of 34 PageID 703



                 2.      Deliver to the Court for destruction, or to show proof of destruction of, any
                         and all physical advertisements and marketing, promotional materials, and
                         sales materials comprising, bearing, or displaying the term “BISOU” or
                         any similar or derivative term that infringes or is likely to be confused with
                         the BISOUS Marks including any BISOU-formative term, including all
                         signage and menus; and
                 3.      Cancel the registration of any domain names comprising or consisting of
                         the term “BISOU” or any confusingly similar term, including
                         <bisourestaurant.com> and <bisoudallas.com>.

        H.      That the Court issue an order directing Defendants to file with the Court and serve

on Bisous Bisous within thirty (30) days after service on them of an injunction, or such extended

period as the Court may direct, a report in writing under oath setting forth in detail the manner and

form in which Defendants have complied with the injunction;

        I.      That the Court determine that CLE is not entitled to registration of the mark BISOU

CONTINENTAL that is the subject of CLE’s trademark application U.S. Serial No. 90552573;

        J.      That the Court certify an order to the Director of the USPTO, pursuant to 15 U.S.C.

§ 1119, to refuse registration of U.S. Serial No. 90552573 or, in the alternative, issue an order

directing CLE to file with the USPTO a Request for Express Abandonment (Withdrawal) of the

Application for U.S. Serial No. 90552573.

        K.      That the Court award to Bisous Bisous monetary relief in an amount to be fixed by

the Court in its discretion as just, including:

                 1.      All profits received by Defendants from sales and revenues of any kind
                         made as a result of its trademark infringement and unfair competition;
                 2.      All damages sustained by Bisous Bisous as a result of Defendnats’
                         infringement and unfair competition, including ascertainable damages, the
                         costs incurred by Bisous Bisous for corrective advertising, the costs for
                         this action, and Bisous Bisous’ reasonable attorneys’ fees.

        L.      That the Court declare this an exceptional case in light of Defendants’ knowing and

willful infringement of the BISOUS Marks;


                                                  32
 Case 3:21-cv-01614-B Document 26 Filed 07/29/21                Page 33 of 34 PageID 704



       M.     That Bisous Bisous’ damages be trebled;

       N.     That the Court award to Bisous Bisous pre-judgment and post-judgment interest on

all damages awarded, as permitted by law; and

       O.     That the Court award to Bisous Bisous all other relief as this Court considers just

and proper.



                                                 Respectfully submitted,

                                                 FISH & RICHARDSON P.C.

 Dated: July 29, 2021                            By: /s/ David B. Conrad

                                                     David B. Conrad
                                                     Texas Bar No. 24049042
                                                     conrad@fr.com
                                                     1717 Main Street, Suite 5000
                                                     Dallas, TX 75201
                                                     Telephone: (214) 747-5070
                                                     Facsimile: (214) 747-2091

                                                     Kristen McCallion (admitted pro hac
                                                     vice)
                                                     mccallion@fr.com
                                                     Vivian Cheng (admitted pro hac vice)
                                                     cheng@fr.com
                                                     7 Times Square, 20th Floor
                                                     New York, NY 10036
                                                     Telephone: (212) 765-5070
                                                     Facsimile: (212) 258-2291

                                                     Attorneys for Plaintiff
                                                     BISOUS BISOUS LLC




                                                33
 Case 3:21-cv-01614-B Document 26 Filed 07/29/21               Page 34 of 34 PageID 705



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 29, 2021, a true and correct copy of the

foregoing document has been filed with the clerk of court for the U.S. District Court, Northern

District of Texas and served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.


Dated: July 29, 2021                                      /s/ David B. Conrad
                                                          David B. Conrad




                                              34
